PER CURIAM.
AFFIRMED. § 947.18, Fla.Stat. (1993); Rule 23-21.001, et seq., Fla.Admin.Code (rules implementing statutory guidelines for Commission’s responsibilities); Dugger v. Grant, 610 So.2d 428, 432 (Fla.1992) (“only a modicum of evidence is necessary to support an administrative decision regarding inmates even when such a decision does involve due process rights”); Parole & Probation Commission v. Bruce, 471 So.2d 7 (Fla.1985); Florida Parole & Probation Commission v. Paige, 462 So.2d 817, 819-20 (Fla.1985) (Commission has ultimate discretion in deciding whether to parole); McCorvey v..Florida Parole Commission, 625 So.2d 1296, 1297 (Fla. 1st DCA 1993) (suspension of defendant’s presumptive parole release date on basis of information previously considered when presumptive release date was set is not an abuse of discretion); May v. Florida Parole & Probation Commission, 435 So.2d 834 (Fla.1983); Johnson v. Florida Parole Commission, 639 So.2d 209 (Fla. 1st DCA 1994).
ALLEN, WEBSTER and MICKLE, JJ., concur.